 Case 3:20-cv-00640-SMY Document 24 Filed 08/13/20 Page 1 of 2 Page ID #77




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

CORNELIUS PURNELL, #M10028,                   )
                                              )
               Plaintiff,                     )
                                              )
vs.                                           )      Case No. 20-cv-00640-SMY
                                              )
R/O HOHMER,                                   )
I.D.O.C., and                                 )
SHAWNEE C.C.,                                 )
                                              )
               Defendants.                    )

                             MEMORANDUM AND ORDER

YANDLE, District Judge:

       Plaintiff Cornelius Purnell, an inmate of the Illinois Department of Corrections, filed this

action pursuant to 42 U.S.C. § 1983 for alleged deprivations of his constitutional rights and

violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq. and the

Rehabilitation Act, 29 U.S.C. § 701, et seq. This matter is before the Court on Plaintiff’s

“Motion to Appeal Judicial Decision,” which the Court construes as a motion to reconsider the

Court’s Orders denying his motions to supplement the Complaint (Docs. 10, 13, 19, 22) and

denying his motion to recuse the undersigned (Doc. 20).

       The Court has advised Plaintiff on 4 occasions that he cannot add or modify parties or

allegations in his Complaint in a piecemeal fashion and that the proper method is to seek leave to

file an Amended Complaint that complies with Federal Rule of Civil Procedure 15 and SDIL-LR

15.1. (Docs. 10, 13, 19, 22). Nevertheless, Plaintiff insists he has a right to supplement his

Complaint and argues this Court has erred in denying his motions. The Court has not prohibited

Plaintiff from supplementing the information in his Complaint; it simply won’t allow him to do

so improperly. The Court finds no manifest error or law in its rulings.
 Case 3:20-cv-00640-SMY Document 24 Filed 08/13/20 Page 2 of 2 Page ID #78




       Additionally, Plaintiff asserts he is exercising his right to recuse the undersigned and argues

the Court erred in denying his request. Under 28 U.S.C. § 455(a), a judge “shall disqualify himself

in any proceeding in which his impartiality might reasonably be questioned.” The statute also

provides a number of circumstances in which a judge shall disqualify themself, for example, where

he or she is related to a party, has a financial interest in the outcome, or has a personal bias or

prejudice concerning a party. Plaintiff accuses the undersigned of the latter due to the Court’s

rulings against him. But as the Court noted in its most recent Order, dissatisfaction with a judge’s

rulings is not a basis for recusal. Hook v. McDade, 89 F.3d 350, 355 (7th Cir. 1996). Recusal “is

required only if actual bias or prejudice is ‘proved by compelling evidence.’” Hook, 89 F.3d 350,

355 (7th Cir.1996) (quoting U.S. v. Balistrieri, 779 F.2d 1191, 1202 (7th Cir. 1985)). Finding no

grounds warranting recusal, and finding no manifest error or law in its rulings, the motion to

reconsider is DENIED.

       Finally, attached to the motion is a document titled “Proof of Claim.” (Doc. 23-1). This

document appears to seek certain assurances from the Court regarding Plaintiff’s rights, the

Court’s intentions, and promises that the Court will not dismiss Plaintiff’s claim and will rule in

his favor with sufficient evidence. This document is without legal basis and is improper.

Accordingly, the Clerk of Court is DIRECTED to STRIKE the “Proof of Claim” (Doc. 23-1)

from the record.

       IT IS SO ORDERED.

       DATED: August 13, 2020

                                              s/ Staci M. Yandle_____
                                              STACI M. YANDLE
                                              United States District Judge




                                                 2
